United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1834
Issued: November 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 2, 2007 appellant filed a timely appeal from an April 5, 2007 Office of Workers’
Compensation Programs’ decision, denying her claim for a schedule award. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has any permanent impairment of her upper extremities
which entitles her to a schedule award.
FACTUAL HISTORY
This is the third appeal in this case.1 By decisions dated March 8, 2006 and April 10,
2007, the Board reversed Office wage-earning capacity decisions dated June 29, 2005 and
August 25, 2006. The findings of fact and conclusions of law from the prior Board decisions are
incorporated herein by reference.
1

Docket No. 07-21 (issued April 10, 2007); Docket No. 06-30 (issued March 8, 2006).

On September 24, 2001 the Office accepted that appellant, then a 41-year-old mail
processing clerk, sustained bilateral entrapment neuropathy and bilateral radiculopathy caused by
her duties of patching mail, labeling envelopes, folding letters and sealing and stuffing envelopes
eight hours a day. The Office provided appropriate wage-loss compensation and medical
benefits. Appellant returned to work in a limited-duty capacity on September 21, 2002. On
March 26, 2004 appellant filed a claim for a schedule award.
On June 8, 2001 Dr. Mary Mathai, a Board-certified physiatrist and specialist in
electrodiagnostic medicine, noted that appellant’s reflexes and grip strength were normal in both
extremities but she had positive Tinel’s and Phalen’s signs. A nerve conduction study (NCS),
performed on her upper extremities revealed normal distal latencies, amplitudes and conduction
velocities in both the median and ulnar nerves with the exception of a slowing of conduction
velocity in the ulnar nerve across the right elbow. An electromyogram (EMG) was consistent
with entrapment neuropathy as seen in cubital tunnel syndrome and also revealed chronic C6-7
bilateral radiculopathy.
On April 21, 2005 Dr. Windsor S. Dennis, an attending orthopedic surgeon, provided
findings on physical examination and diagnosed cervical radiculopathy, originating at C6-8, and
cubital tunnel syndrome. He stated that appellant had a 43.5 percent bilateral impairment of her
upper extremities based on the American Medical Association, Guides to the Evaluation of
Permanent Impairment,2 including 6 percent for each upper extremity due to loss of range of
motion in her wrists, 4.5 percent for each upper extremity due to spinal nerve deficit at the C6-8
levels, 18 percent for median nerve motor deficit of the right upper extremity and 15 percent for
motor deficit of the left upper extremity. On June 14, 2005 Dr. H. Mobley, an Office medical
adviser, stated that the report of Dr. Dennis contained insufficient information for determining
appellant’s bilateral upper extremity impairment.
An August 16, 2006 magnetic resonance imaging (MRI) scan of appellant’s cervical
spine noted normal body height and alignment. The disc spaces appeared to be well maintained
in height with diffuse disc dessication. There was no evidence of abnormal signal or swelling in
her cervical spine. An August 17, 2006 EMG and NCS examination of appellant’s upper
extremities was essentially normal. There was mild bilateral median nerve entrapment of her
wrists consistent with carpal tunnel syndrome but no evidence of cervical radiculopathy or ulnar
neuropathy on either side.
In a report dated July 26, 2006, Dr. Christopher E. Cenac, an orthopedic surgeon and an
Office referral physician, provided findings on physical examination as follows:
“[Appellant] has no specific tenderness of the brachial plexus bilaterally. Reflex
testing is normal in both upper extremities. Grip strength is symmetrical with the
dynamometer on three occasions at 20 foot pounds equally. [Appellant] is right
handed. No sensory deficits are identified to pinprick or light touch in the arms or
hands. Tinel’s test is positive at both wrists and elbows. Atrophy is not
documented by direct measurement above or below the elbows. [Appellant] has
2

A.M.A., Guides (5th ed. 2001).

2

full range of motion of the neck with subjective complaints at extremes of motion.
No point tenderness is elicited in the cervical spine. [Appellant] has normal pinch
and grasping ability. She has normal fine and gross dexterity bilaterally. Range
of motion of the shoulder, elbow, wrist is normal. Distal pulses are intact. The
Phalen’s test is negative.
“Cervical x-ray studies show reversal of the cervical lordosis.3 Mild degenerative
changes are noted at C6-7 and C6-T1.
“A review of the EMG/NCS previously accomplished [June 8, 2001] reveals an
entrapment neuropathy of the right ulnar nerve at the elbow and a chronic C6-7
radiculopathy bilaterally. Imaging studies revealed only findings consistent with
straightening of the cervical lordosis without any cord compression or nerve root
impingement identified.
“[Appellant] has not had any recent diagnostic testing to support her subjective
complaints. Imaging studies have been scheduled locally and EMG/NCS are also
scheduled. Upon receipt of these test results additional comments will be
forwarded relative to assessment of impairment….”
On September 13, 2006 Dr. Cenac noted that he had reviewed recent EMG and NCS testing. He
stated:
“[Appellant] has a mild bilateral median nerve entrapment at both wrists
consistent with carpal tunnel syndrome. She has no evidence of cervical
radiculopathy or ulnar radiculopathy on either extremity. The findings noted on
the prior study, June 8, 2001, have resolved.
“Using [the A.M.A., Guides, fifth edition], the following opinion is submitted.
[Appellant] has normal motion at the elbow, wrist and all digits. She has normal
grip strength testing.
[Appellant] has normal sensibility, [two-point]
discrimination testing, and opposition strength. She has no sensory or motor
deficits recorded. [Appellant] has mild findings on nerve conduction studies.
Accordingly, there is no objective basis for an impairment rating based on the
[A.M.A., Guides], Tables 16-10, 16-11, 16-15. [Appellant] reached MMI
[maximum medical improvement] December 6, 2002 as documented by
Dr. Windsor Dennis in his report of April 21, 2005.”
On April 3, 2007 Dr. Mobley stated that appellant had no impairment of her upper
extremities based on Dr. Cenac’s report and the A.M.A., Guides.

3

Lordosis is an abnormal increase in the curvature of the spine.
Dictionary (30th ed. 2003) 1067.

3

See DORLAND’S, Illustrated Medical

By decision dated April 5, 2007, the Office denied appellant’s claim for a schedule award
on the grounds that the medical evidence did not establish that she sustained any permanent
impairment of her upper extremities causally related to her August 1, 2001 employment injury.4
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act5 and its
implementing regulations6 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.7
ANALYSIS
Dr. Cenac provided findings on physical examination. He stated that appellant had no
specific tenderness of the brachial plexus bilaterally and reflex testing was normal in both upper
extremities. Tinel’s test was positive at both wrists and elbows but the Phalen’s test was
negative. No sensory deficits were identified to pinprick or light touch in the arms or hands.
Atrophy was not documented by direct measurement above or below the elbows. Appellant had
full range of motion of her neck with subjective complaints at extremes of motion. No point
tenderness was elicited in the cervical spine. Appellant had normal range of motion of her
shoulders, elbows, wrists and all digits. She had normal pinch and grasping ability and normal
fine and gross dexterity bilaterally. Distal pulses were intact. Dr. Cenac found that appellant
had no sensory or motor deficits. He noted that a June 8, 2001 EMG/NCS report revealed an
entrapment neuropathy of the right ulnar nerve at the elbow and chronic C6-7 radiculopathy
bilaterally and that x-rays revealed findings consistent with cervical lordosis. Dr. Cenac noted
that recent x-rays showed a reversal of appellant’s cervical lordosis since the 2001 studies. In
addition, an August 16, 2006 MRI scan of appellant’s cervical spine noted normal body height
and alignment and no evidence of abnormal signal or swelling. An August 17, 2006 EMG and
NCS examination of appellant’s upper extremities was reported as essentially normal. He noted
that the recent studies revealed mild bilateral median nerve entrapment of her wrists consistent
with carpal tunnel syndrome but no evidence of cervical radiculopathy or ulnar radiculopathy in
either upper extremity. Dr. Cenac determined that appellant had no permanent impairment of her
upper extremities. The Board finds that the detailed report of Dr. Cenac, which is based on his
findings on physical examination, the results of objective testing and the A.M.A., Guides,
4

The Board notes that on April 30, 2007 the Office issued a wage-earning capacity decision. In the instant
appeal, appellant is not seeking Board review of the April 30, 2007 decision.
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

A.M.A., Guides (5th ed. 2001).

4

establishes that appellant has no permanent impairment of her upper extremities causally related
to her August 1, 2001 employment injury.
On April 21, 2005 Dr. Dennis provided findings on physical examination and stated that
appellant had a 43.5 percent bilateral impairment of her upper extremities based on the A.M.A.,
Guides, including 6 percent for each upper extremity due to loss of range motion in her wrists,
4.5 percent for each upper extremity due to spinal nerve deficit at the C6-8 levels, 18 percent for
median nerve motor deficit of the right upper extremity and 15 percent for motor deficit of the
left upper extremity. However, his examination of appellant was conducted more than one year
prior to Dr. Cenac’s examination. Objective testing performed at the time of Dr. Cenac’s
evaluation in 2006 revealed changes in appellant’s upper extremities. For example, although a
2001 EMG revealed bilateral cervical radiculopathy, the August 17, 2006 EMG and NCS
examinations of appellant’s upper extremities were essentially normal with no evidence of
radiculopathy. Dr. Dennis based his April 2005 impairment rating on findings of loss of range of
motion and motor and sensory deficit. However, more than one year later, in July 2006,
Dr. Cenac examined appellant and found no evidence of loss of range of motion or motor or
sensory deficit. Due to these deficiencies, the report of Dr. Dennis is not sufficient to establish
that appellant sustained any permanent impairment to her upper extremities causally related to
her August 1, 2001 employment injury.
CONCLUSION
The Board finds that appellant failed to establish that she has any permanent impairment
to her upper extremities causally related to her August 1, 2001 employment injury.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 5, 2007 is affirmed.
Issued: November 20, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

